Exhibit 99.4 Execution Copy April 10, 2007 UBS REAL ESTATE SECURITIES INC. Purchaser and WELLS FARGO BANK, N.A. Company SELLER'S WARRANTIES AND SERVICING AGREEMENT Dated as of April 1, 2007 Adjustable Rate Mortgage Loans WFHM 2007-W11 TABLE OF CONTENTS ARTICLE I. DEFINITIONS 1 ARTICLE II. CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS 14 SECTION 2.01 CONVEYANCE OF MORTGAGE LOANS;POSSESSION OF MORTGAGE FILES;MAINTENANCE OF SERVICING FILES 14 SECTION 2.02 BOOKS AND RECORDS;TRANSFERS OF MORTGAGE LOANS 15 SECTION 2.03 CUSTODIAL AGREEMENT;DELIVERY OF DOCUMENTS 16 ARTICLE III. REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH 18 SECTION 3.01 COMPANY REPRESENTATIONS AND WARRANTIES 18 SECTION 3.02 REPRESENTATIONS AND WARRANTIES
